DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/25/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/25/2022. In particular, original Claim 1 has been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al (US 2016/0319141).

Regarding claim 1, Sugita et al discloses an inkjet ink composition comprising pigment particles, a resin emulsion, i.e. resin particles, and a wax emulsion, i.e. wax particles (Abstract, [0032], [0057], and [0099]-[0100]). Given that the resin emulsion is disclosed as promoting fixing of the pigment on a recording medium, it is clear that the reference discloses binder resin particles as recited in the present claims. The resin particles are disclosed as having an acid value of 25 mg KOH/g or less, overlapping the recited range of 9 to 31 mgKOH/g, while the wax particles have an acid value of 20 mg KOH/g, within the recited range of at least 15 to 25 mgKOH/g ([0083] and [0175]). The absolute value of the difference between the acid value of the resin particles and the wax particles is 0 to 15  mg KOH/g, overlapping the recited range of not greater than 11 mg KOH/g.
The resin particles have an average particle diameter of 30 nm to 200 nm ([0098]); the pigment particles have an average particle diameter of 5 to 200 nm ([0103]); and the wax particles have an average particle diameter of 30 to 140 nm ([0054]). Therefore, the average particle diameter ratio of the wax particles to the resin particles is [30 - 140] : [5 - 200] or [6 - 0.7] : 1. The average particle diameter ratio of the wax particle to pigment particles is [30 – 140] : [200 - 30] or [0.15 – 4.66] : 1. It is recognized that the claims require the ratio of wax particles to binder, and the wax particles to pigment particles in terms of volume median diameter, while the reference discloses the ratios of wax particles to binder and the wax particles to pigment particles in terms of average particle diameters. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the wax, resin, and pigment particle sizes disclosed by the reference, that the ratio sizes of wax particles to binder and the wax particles to pigment particles, overlap that presently recited in the claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the wax particle size disclosed by the reference, it is noted that the reference discloses an average particle diameter of 30 to 140 nm, while claims recite a volume median diameter of 145 to 400 nm. It is apparent, however, that the instantly claimed volume median diameter and that taught by the reference are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the average particle diameter disclosed by the reference and that disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the volume median diameter of the wax particle, it therefore would have been obvious to one of ordinary skill in the art that the average particle diameter disclosed in the present claims is but an obvious variant of the average particle diameter disclosed in the reference and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 2, Sugita et al teaches all the claim limitations as set forth above. As discussed above, the resin particles have an average particle diameter of 30 nm to 200 nm ([0098]); and the resin particles have an average particle diameter of pigment is 5 to 200 nm ([0103]).
It is recognized that the claims require the pigment particles and resin particles in terms of volume median diameter, while the reference discloses the pigment particles, and resin particles in terms of average particle diameters. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the resin and pigment particle sizes disclosed by the reference, that the pigment particles and resin particle average particle diameters overlap that presently recited in the claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Sugita et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amount of the resin particles is 1 to 10 parts of the total of the ink composition, i.e. 1 to 10 mass %, within the recited range of 0.5 to 10 mass % ([0097]).

Regarding claim 5, Sugita et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the wax particles are present in the ink composition in an amount of 0.3 to 4 parts of the ink composition, i.e. 0.3 to 4 mass %, overlapping the recited range of 0.1 to 3.0 mass % ([0056]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Response to Arguments
Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 103 rejections of the claims over Nonogaki et al (US 2015/0307734) in view of Sharmin et al (US 2008/0000386) and Yanagi et al (US 2011/0227994, cited on IDS filed on 11/24/2020) and Fukuda et al (US 2013/0222477) as set forth in the previous Office Action are hereby withdrawn.

As evidence of unexpected results, Applicants point to Examples 1, 2, 4, and 5 in the instant Specification each of which have a wax particle volume median diameter of 145 to 400 nm (referred to Feature A) and an acid value of the binder resin particle of 9 to 31 mgKOH/g (referred to as Feature B), exhibit excellent ejection stability and formation of images excellent in scratch resistance, and compare these inventive examples of Comparative Examples 1-5 which do not have at least one of Feature A or Feature B and are poor in at least one of ejection stability or scratch resistance. However, Applicants’ arguments and data are not found to be persuasive for the reasons set forth below.

Firstly, it is noted that the while comparison of Inventive Examples 1-2 and 4-5 are proper side-by-side comparisons to Comparative Examples 1 and 3-5, Comparative Example 2 is not a proper side-by-side comparison given that both the acid value of the binder resin particle (AVB) and the difference in the acid value of the binder resin particle and wax particles (AV) are outside the scope of the present claims. As proper side-by-side comparison is would be one were only one of AV or AVB are outside of that claimed, as exemplified in the remaining comparative examples.

Secondly, it is noted that the inventive examples utilize specific resin binder, i.e. resin dispersion A – a copolymer of methyl methacrylate, butyl acrylate, and methacrylic acid, while the claims broadly recite binder resin. Furthermore, the inventive examples utilize a specific wax, i.e. wax dispersions A and D – an emulsified polyethylene oxide wax, while the claims broadly require wax particles. Accordingly, it is unclear if the obtained results are indicative of all binder resins and wax particle types encompassed by the present claims, or only the exemplified binder resin and wax particles utilized in the inventive examples. 

Thirdly, it is noted that the examples are not commensurate in scope with the scope of the claims for the following reasons. The inventive examples exemplify a ratio of volume median diameter of the wax (DW) to volume median diameter of the resin  binder (DB) of 1.5 to 3.80, while the claims recite a range of at least 1.45. The inventive examples exemplify a ratio of the volume median diameter of the wax (DW) to the volume median diameter of the pigment particles (DP) of 1.5 to 3.80, while the claims recite a ratio of at least 1.45. The inventive examples exemplify a difference in acid value between the binder resin and wax (AV) of 2 to 10, while the claims recite a range of no greater than 11. The acid value of the binder resin in the examples in the range of 10 to 30 mgKOH/g, while the claims recite a range of 9 to 31 mgKOH/g. The wax particles in the inventive examples have an acid value of 20 mgKOH/g, while the claims recite a range of 15 to 25 mgKOH/g. Finally, the wax particles in the inventive examples have a particle size of 150 to 380 nm, while the claims recite a range of 145 to 400 nm.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges of binder resin and wax particle acid values, the difference between the acid value of the binder resin and the wax particles, as well wax particle sizes, ratio of wax particle of binder resin particles sizes and ratio of wax particle size to pigment particle size.

Applicants argue that Sugita dos not disclose that the volume median diameter of the wax particle is set to at 145 to 400 nm as recited in the present claims. However, as set forth in the rejections above, it is noted that the reference discloses an average particle diameter of 30 to 140 nm, while claims recite a volume median diameter of 145 to 400 nm. It is apparent, however, that the instantly claimed volume median diameter and that taught by the reference are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the average particle diameter disclosed by the reference and that disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the volume median diameter of the wax particle, it therefore would have been obvious to one of ordinary skill in the art that the average particle diameter disclosed in the present claims is but an obvious variant of the average particle diameter disclosed in the reference and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Applicants argue that the in the Examples that wax emulsion W-1 is prepared by admixing polyethylene wax, paraffin wax, and oxidized polyethylene wax with an acid value of 20 mgKOH/g and as such that acid value of the three (3) waxes is not 20 mgKOH/g, but rather 5 mgKOH, outside the scope of that claimed. However, it is significant to note that Paragraphs [0034]-[0040] disclose that a single wax can or a combination of waxes can be utilized, including oxidized polyolefin wax. Accordingly, it is clear that although wax emulsion W-1 comprises three (3) different types of waxes, one can utilize a single wax such as the oxidized polyethylene wax with an acid value of 20 mgKOH/g. That is, nothing within the scope of the reference requires that all three (3) are utilized and one of ordinary skill in the art could utilize the exemplified oxidized polyethylene wax with an acid value of 20 mgKOH/g alone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767